PER CURIAM.
Morgan appeals from an order of restitution rendered by the trial court. We reverse. The record reflects that
The trial court erroneously denied Morgan’s request for appointed counsel. A criminal defendant is entitled to have counsel at sentencing proceedings. Carter v. State, 408 So.2d 766 (Fla. 5th DCA 1982). Sentencing proceedings include hearings in which the restitution amount is to be determined. See Long v. State, 876 So.2d *931718 (Fla. 5th DCA 2004); Moore v. State, 868 So.2d 683 (Fla. 5th DCA 2004). The State is commended for its proper concession of error.
REVERSED and REMANDED.
GRIFFIN, ORFINGER and EVANDER, JJ., concur.